Citation Nr: 0311187	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-49 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in ATLANTA



THE ISSUES

1.  Entitlement to service connection for reflux esophagitis.  

2.  Entitlement to service connection for a cardiovascular 
disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1950 
to September 1955 and from April 1967 to May 1991.  His 
appeal initially came before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).   The Board remanded it in April 2000 for additional 
development.  


FINDINGS OF FACT

1.  Reflux esophagitis is not currently manifested.  

2.  A cardiovascular disability is not shown to have been 
present in service or at anytime thereafter.  


CONCLUSIONS OF LAW

1.  Reflux esophagitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2002).  

2.  A cardiovascular disability was not incurred in or 
aggravated by military service, nor may one be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the January 1994 
rating decision and the March 1994 statement of the case as 
to the evidence necessary to substantiate his claims for 
service connection for reflux esophagitis and cardiovascular 
disability, and of the applicable laws and regulations.  In 
May 2000, the RO requested that the appellant submit 
additional evidence that was considered necessary in order to 
establish entitlement to the benefits sought.  In September 
2002, the RO sent the appellant notification about the VCAA, 
which informed him of what evidence was necessary from him in 
order for VA to grant his claims.  It informed him that it 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with a copy of the January 1994 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA medical treatment records since service.  
Further, in keeping with its duty to assist, VA provided the 
appellant with a VA examination in March 1993.  The appellant 
has not identified any additional records that may still be 
outstanding, nor did he respond to the May 2000 request to 
submit additional evidence.  The appellant indicated on his 
October 1994 substantive appeal that he did not desire to 
appear at a hearing before a member of the Board.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

I.  Reflux Esophagitis

The appellant asserts that he has continued to experience 
problems with reflux esophagitis since being treated for 
gastrointestinal reflux disease in service.  

Review of the service medical records reveals that the 
appellant was seen in May 1990 for a complaint of burning 
epigastric pain.  The assessment was gastroesophageal reflux 
disease.  

Postservice medical evidence consists of a report of a VA 
examination and upper gastrointestinal series of X-rays 
performed in May 1993.  The examiner did not find any 
abnormalities pertaining to the digestive system.  The upper 
gastrointestinal X-rays were normal, with no gastroesophageal 
reflux or hiatal hernia seen, and no evidence of mass, 
ulceration, stenotic lesion of the esophagus, stomach, or 
duodenum.  The diagnosis was reflux esophagitis not found.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has reflux esophagitis that is related to his 
military service.  Although there was a diagnosis of 
gastroesophageal reflux disease in service, albeit without 
the benefit of an esophagoscopy or x-ray findings, there has 
been no competent postservice evidence that shows the 
presence of reflux esophagitis.  Absent identification of 
current disability, a basis for service connection does not 
exist.  Because the Board finds that the preponderance of the 
evidence establishes that the appellant does not have reflux 
esophagitis, service connection for reflux esophagitis is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While the appellant has offered his own arguments to the 
effect that he believes he has service-related reflux 
esophagitis, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has reflux esophagitis that is related to military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Cardiovascular Disability

The appellant contends that he has cardiovascular disability 
that began in service and which is manifested by findings of 
sinus bradycardia with sinus arrhythmia.  

Service medical records show that several electrocardiograms 
taken throughout the appellant's active military service 
indicated the presence of sinus bradycardia with sinus 
arrhythmia.  A November 1987 examination report noted that a 
mid-systolic ejection murmur had been heard.  The April 1991 
retirement examination reported the previously noted systolic 
ejection murmur, which was considered functional.  

At the May 1993 VA medical examination, the examiner 
indicated that evaluation of the appellant's cardiovascular 
system revealed a regular rhythm and good carotid pulses 
bilaterally, with no murmurs or bruits.  Blood pressure was 
136/70 and pulse was 73.  An electrocardiogram revealed sinus 
bradycardia with marked sinus arrhythmia, but was otherwise 
unremarkable.  The diagnosis was sinus bradycardia with 
marked sinus arrhythmia.  

Having reviewed the evidence presented in this case, the 
Board finds that it does not establish that the appellant had 
a cardiovascular disability in service or that he has any 
current cardiovascular disability.  The findings of sinus 
bradycardia with marked sinus arrhythmia in service and in 
May 1993 are not shown to indicate the presence of any 
underlying cardiovascular disease.  Postservice medical 
evidence, which consists of the May 1993 VA examination and 
electrocardiogram, revealed that the appellant's blood 
pressure was within normal limits, and that there were no 
abnormalities on cardiovascular evaluation.  In the absence 
of any competent evidence demonstrating that the appellant 
currently has a cardiovascular disability, the Board finds 
that service connection is not warranted for a cardiovascular 
disability.  

While the appellant has offered his own arguments to the 
effect that he believes he has service-related cardiovascular 
disability, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a cardiovascular disability that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  



ORDER

Service connection for reflux esophagitis and cardiovascular 
disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

